Citation Nr: 1400929	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-46 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability. 

2. Entitlement to service connection for left ear hearing loss disability. 

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2013, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims folder.

The issues of entitlement to service connection for left ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The Veteran has right ear hearing loss as defined by 38 C.F.R § 3.385.  

2. The April 2009 VA examiner incorrectly stated that the Veteran's hearing was within normal limits prior to discharge and did not acknowledge his in-service acoustic trauma from weapons fire or his military occupational specialty (MOS) which required continuous exposure to high frequency radio bands. 

3. The June 2013 private opinion demonstrates that the Veteran's right ear hearing loss is at least as likely as not related to in-service noise exposure. 
CONCLUSION OF LAW

Right ear hearing loss disability was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


ORDER

Service connection for right ear hearing loss disability is granted.


REMAND

For the following reasons, the Board finds that the remaining issues must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

When converted to ISO-ANSI standards, the Veteran's December 1964 entrance examination reveals that he entered service with impaired hearing in his left ear as defined by Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.)  Specifically, the Veteran demonstrated 25-decibel loss in the left ear at 500 Hertz.  

Although an assessment of hearing impairment was not recorded, the audiogram results were a clinical finding of hearing loss after an evaluation, and were not a report of history.  See 38 C.F.R. § 3.304 (2013).  The record thus contains competent evidence that the Veteran's left ear displayed some degree of hearing impairment that pre-existed active service. 

The Veteran has reported that he experienced in-service acoustic trauma.  To wit, in February 2009, the Veteran stated that he fired "a variety of weapons . . . without adequate ear protection" during his twenty years of service.  He also stated that his MOS required searching "high frequency bands for radio teletype signals" while wearing headphones.  Upon review, the Veteran's DD 214 indicates that he served as a teletype interceptor instructor.  Further, the Veteran's October 1984 separation examination revealed a worsening of 15-decibles in at 4000 Hertz and a worsening of 5-decibles in the at 6000 Hertz.

During an April 2009 VA examination, the Veteran was diagnosed with tinnitus and bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The examiner indicated that "the Veteran had hearing sensitivity well within normal limits just prior to discharge [and] there is no evidence of hearing damage while in service."  Upon review, however, the VA examiner's finding that the Veteran's hearing sensitivity was "within normal limits" was based on February 1984 in-service audiometric test results and not the October 1984 test results described above.  The examiner also did not comment on whether the Veteran's pre-existing left ear hearing loss was aggravated during service. 

While the Veteran submitted a private medical opinion from D.F., M.D. this opinion did not address the Veteran's preexisting left ear hearing loss.  In addition, while Dr. D.F.'s opined that the Veteran has continued to experience tinnitus since active duty, he did not comment on a December 1997 private treatment record which documents that the Veteran denied any ringing or buzzing in his ears. 

This is a medical question which cannot be answered by the Board. See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

This question must be answered by an appropriately qualified medical professional.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the issues of service connection for left ear hearing loss and tinnitus are REMANDED for the following action:

1. The RO/AMC should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for his hearing loss and tinnitus. 

The RO should attempt to obtain any such records. All efforts to obtain such records should be documented in the claims folder. All available records should be associated with the Veteran's VA claims folder.

2. Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the left ear hearing loss and tinnitus.  The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the record, the examiner is asked to opine as to whether the Veteran's pre-existing left ear hearing loss underwent a permanent increase in severity during active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition.  
 
The examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed tinnitus had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


